DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 05/25/2021 and 04/15/2020 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27-29, 31 and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irving (“maskSLIC: Regional Superpixel Generation with Application to Local Pathology Characterisation in Medical Images”) in view of Selviah (US 2020/0043186 A1).	

Consider claims 21-22 and 40, Irving discloses a method of quantifying changes in a visceral organ of a human subject, the method comprising: 
acquiring a first medical scan at a first timepoint (Introduction: tumour imaging over time),  , the first medical scan being part of a first dataset and comprising a first set of voxels (clustering on maskSLIC supervoxels), the first medical scan comprising a first image of a visceral organ; (see abstract, figure 8 and section C, Application to monitoring tumour cohorts; shows the progression of a single tumour over 8 days and labelled supervoxel regions.)
(scans from a study that performed daily DCE-MRI preclinical tumour imaging to monitor tumour growth for 10 cases over 8 days) the second medical scan being part of a second dataset and comprising a second set of voxels (clustering on maskSLIC supervoxels), the second medical scan comprising a second image of the visceral organ, and wherein the second timepoint may be before or after the first timepoint; (see abstract, figure 8 and section C, Application to monitoring tumour cohorts; Clustering supervoxel regions is also shown to illustrate the regional consistency during tumour growth, with the necrotic region expanding.)
parcellating at least part of the first image of the visceral organ into a first set of subregions based on image content (Introduction: Superpixel/voxel methods partition an image or volume into local meaningful subregions), each subregion of the first set of subregions being defined by a regional representation comprising a plurality of voxels of the first set of voxels (clustering supervoxels using maskSLIC provided well-defined subregions), and being non-overlapping with other subregions of the first set of subregions; ; (see abstract, figure 8 and section C, Application to monitoring tumour cohorts; 3D rendering of the tumour regions, as shown in Figure 8, allowing the trends in the subregions to be visualised more readily over time.  Trends in a tumour over 8 days, showing Ktrans and kep maps, voxelwise k-means clustering, and k-means clustering with maskSLIC supervoxel processing: D1 - D8.)
parcellating at least part of the second image of the visceral organ into a second set of subregions, each subregion of the second set of subregions being defined by a regional representation comprising a plurality of voxels of the second set of voxels, and being non-(section C; clustering supervoxels using maskSLIC provided well-defined subregions)
wherein parcellating at least part of the second image of the visceral organ is based on the first set of subregions; (section C: maskSLIC facilitated 3D rendering of the tumour regions, as shown in Figure 8, allowing the trends in the subregions to be visualised more readily over time.) 
evaluating a metric for a subregion in the first image of the visceral organ to provide a first value of the metric, and evaluating the metric for a corresponding subregion in the second image of the visceral organ to provide a second value of the metric; and (section C: Clustering supervoxels using maskSLIC provided well-defined subregions.  These regions also show consistency (with changes due to growth) over multiple acquisitions indicating that these truly represent biologically distinct regions.)
evaluating a difference between the first value of the metric and the second value of the metric, thereby providing a measure of a change that has occurred in the subregion between the first timepoint and the second timepoint.  (section C: regions show consistency with changes due to growth over multiple acquisitions indicating distinct regions.  Figure 9 shows boxplots of each of the four labelled regions (and the mean tumour values) for the entire dataset for both supervoxel and voxelwise clustering.)
Irving fails to specifically disclose aligning the first medical scan and the second medical scan, before or after parcellating the first image of the visceral organ.
In related art, Selviah discloses aligning the first medical scan and the second medical scan, before or after parcellating the first image of the visceral organ.  (see at least paragraph 307, claims 35-36; aligning the pair of scans as first and second 3D datasets) 


Consider claim 23, Irving, as modified by Selviah, discloses the claimed invention wherein the first dataset is one of a 3D volumetric image, a stack of 2D image slices or a single 2D image slice; and the second dataset is one of a 3D volumetric image, a stack of 2D image slices or a single 2D image slice.  (Introduction: 3D volumetric images)

Consider claim 24, Irving, as modified by Selviah, discloses the claimed invention wherein the first medical scan is a first slice from the first dataset, and the second medical scan is a second slice from the second dataset; and (abstract; Supervoxel methods such as Simple Linear Iterative Clustering (SLIC) are an effective technique for partitioning an image or volume into locally similar regions, and are a common building block for the development of detection, segmentation and analysis methods.)  further comprising: deriving the first image of the visceral organ by segmenting parts of the first slice that show the visceral organ from other parts of the first slice; and deriving the second medical scan of the visceral organ by segmenting parts of the second slice that show the visceral organ from other parts of the second slice. (figure 6, over segmentation of a T1 contrast image)

Consider claim 25, Irving, as modified by Selviah, discloses the claimed invention wherein parcellating at least part of the visceral organ, based on the image content, comprises: (for example, see figure 3, which shows staining of a pancreatic carcinoma)

Consider claim 27, Irving, as modified by Selviah, discloses the claimed invention wherein parcellating the first image of the visceral organ and/or the second image of the visceral organ: creating a piece-wise constant representation of the visceral organ, whereby each subregion is locally similar.  (figure 6)

Consider claim 28, Irving, as modified by Selviah, discloses the claimed invention wherein parcellating the first image of the visceral organ and/or the second image of the visceral organ further comprises superpixel clustering within the visceral organ, after the segmenting.  (section IV, Superpixel generation before and after a translation of 40 voxels)

Consider claim 29, Irving, as modified by Selviah, discloses the claimed invention wherein parcellating the first image of the visceral organ and/or the second image of the visceral organ further comprises creating a representation of local similarity within the visceral organ, wherein similarity is defined on the basis of either: multiple imaging modalities; or texture.  (section IV, similarities of the supervoxels; section C, each tumour was decomposed into spatially contiguous supervoxels with similar perfusion)

Consider claim 31, Irving, as modified by Selviah, discloses the claimed invention wherein the first time point and the second time point are separated by sufficient time for the (section C, over 8 days)

Consider claim 33, Irving, as modified by Selviah, discloses the claimed invention wherein evaluating the metric for a plurality of subregions of the first image of the visceral organ and for corresponding subregions of the second image of the visceral organ; evaluating the difference between the first value of the metric and the second value of the metric for each subregion, to thereby provide a plurality of difference values; and plotting the plurality of difference values on either a graph or on a spatial plot of the subregions, whereby the graph or spatial plot provides a visual projection of changes in each subregion between the first timepoint and the second timepoint.  (figures 8 where clustering supervoxel regions is also shown to illustrate the regional consistency during tumour growth, with the necrotic region expanding and figure 9 shows boxplotting)

Consider claim 34, Irving, as modified by Selviah, discloses the claimed invention wherein acquiring a third medical scan of the visceral organ at a third timepoint, the third medical scan comprising a third image of a visceral organ; repeating the method steps of claim 1 or claim 2 for the third medical scan and at least one of the first medical scan and the second medical scan; and plotting difference values for the metric between the first, second and third images of the visceral organ, either on a graph or on a spatial plot, to provide a visual projection of changes that have occurred in subregions between the first, second and third timepoints. (figures 8 where clustering supervoxel regions is also shown to illustrate the regional consistency during tumour growth, with the necrotic region expanding and figure 9 shows boxplotting)

Consider claim 35, Irving, as modified by Selviah, discloses the claimed invention wherein defining a threshold of change; comparing the difference between the first value of the metric and the second value of the metric against the threshold of change for at least one subregion, thereby identifying whether the threshold of change has been exceeded for the at least one subregion; and displaying the first medical scan or the second medical scan with an overlay showing subregions for which the metric has exceeded the threshold of change. (figures 8 where clustering supervoxel regions is also shown to illustrate the regional consistency during tumour growth, with the necrotic region expanding and figure 9 shows boxplotting)

Consider claim 36, Irving, as modified by Selviah, discloses the claimed invention wherein calculating a percentage of the visceral organ that has undergone a change that exceeds the threshold of change.  (figure 9 shows the mean tumour values for the entire dataset for both supervoxel and voxelwise clustering)

Consider claim 37, Irving, as modified by Selviah, discloses the claimed invention wherein defining a threshold of change; comparing differences between the first, second and third values of the metric against the threshold of change for the subregions, thereby identifying whether the threshold of change has been exceeded for the subregions; calculating a percentage of the visceral organ that has undergone a change that exceeds the threshold of change, for the second and/or third medical scans; and plotting the percentages of the visceral organ that have (figures 8 where clustering supervoxel regions is also shown to illustrate the regional consistency during tumour growth, with the necrotic region expanding and figure 9 shows boxplotting)

Consider claim 38, Irving, as modified by Selviah, discloses the claimed invention wherein the method uses a non-transitory computer program product having executable program code stored therein, the program code operable for quantifying changes in a visceral organ.  (section III, maskSLIC method)

Consider claim 39, Irving, as modified by Selviah, discloses the claimed invention wherein the non-transitory computer program product comprises at least one from a group including: a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a Read Only Memory, ROM, a Programmable Read Only Memory, PROM, an Erasable Programmable Read Only Memory, EPROM, an Electrically Erasable Programmable Read Only Memory, EEPROM, and a Flash memory. (section III, maskSLIC method)
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Selviah and in further view of Kaufman (US 2001/0031920 A1).

Consider claim 32, Irving, as modified by Selviah, discloses the claimed invention except for wherein the metric is a summary statistic of spatial texture across at least one subregion.  
(paragraph 244)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kaufman into the teachings of Irving and Selviah to effectively generate a 3D visualization image of an object.

Allowable Subject Matter
Claims 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Henning (“Multispectral Quantification of Tissue Types in a RIF-1 Tumor Model with Histological Validation. Part I”) is relevant prior art not applied in the rejection(s) above.  Henning discloses k-means clustering algorithm to identify multiple compartments within both viable and necrotic tissue.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665